Title: To George Washington from Lund Washington, 12 May 1771
From: Washington, Lund
To: Washington, George



Sir
Mount Vernon May 12th 1771

We have fish’d none since last Wednesday it is thought Mr Adam has upwards of Eight Hundred Barrls we have sold 250000 at home—our Mill is once more in a bad way, the Wall

between the water Pit & Cog pit, is falling down, which has occasioned the Floor with the Wt of Flour on it to settle down about 3 Inches—the Husk which is supported by that wall is settled 3 or 4 Inches—the Forebay settle down upon the wheels. this happend or the greatest part on Fryday Night I went there Yesterday Morning to diliver some Flour which I had sold, & as soon as I discover’d what a situation things were in, I had the Mill stop’d (which was then grindg) & the water run out of the Forebay & it properly supported, a post fix’d under each of the stone bearers, & shores against the Wall—I intend to have a Frame fixd in the Log Pit so as to support the husk without the wall, & likewise one in the wheel pit to bear up the Fore bay, & then I dont know but I will take the wall down least it shoud Fall & break the wheels—give your self no uneasiness or anxiety about the Mill, you may depend I will use every precaution I am capable of to prevent further damages—I have sold 200 Barrels of Flour to Capt. Chisholm at 12/ pr C. to be pd for in three months Wt 36997—& have taken his note for £236.19.8 as also 10. barrels more which he had on accompt of Mr Adam Wt 2254—I have let Mr Adam have 38 Barrels of Ship Stuff at 8/4 pr C. Flour sells in Alexandria at 10/6—we have between 2 & 300. Bushels of Wheat yet to grind, I suppose we shall not grind for 2 or 3 days to come—I think our wheat Fields look more promising than common at this time of year, there is nothing I can recollect worth informg you off relative to our plantan our people are well—my leg is better & I am Dr Sir your Faithfull servt

Lund Washington

